Citation Nr: 1646717	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  00-13 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a chronic genitourinary disability (claimed as a urinary tract or prostate disorder).  


REPRESENTATION

Appellant represented by:	Angela K. Drake, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1974 to February 1978.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a February 2003 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  During the course of the appeal the case was transferred to the RO in Milwaukee, Wisconsin.  

In November 2005, a Board hearing was held before the undersigned in Washington, D.C.  A transcript of the hearing is associated with the Veteran's claims file.

The case was before the Board in March 2006, at which time the issue was remanded; and in December 2010, at which time the issue of service connection for urinary or prostate disorders was denied.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to a November 2011 Order, following a Joint Motion for Remand (JMR).  The parties requested that the Court vacate the Board's December 2010 decision regarding the denial of service connection for urinary or prostate disorders and remand the matter so that the Board could obtain an additional examination.  

In May 2012, the issue was again remanded so that additional medical records could be obtained and a VA examination be conducted.  This was accomplished and the case was returned for further appellate consideration.  In a February 2013 decision, the Board again denied service connection for urinary or prostate disorders.  The case was returned to the Court and, in May 2014 a second order following a JMR vacated the February 2013 decision.  The parties instructed the Board to provide additional reasons and basis regarding the credibility of the testimony provided by the Veteran during the November 2005 Board hearing.  

In March 2015, the issue was again remanded by the Board for further development of the evidence.  This was accomplished and the case has now been returned for further appellate consideration.  

The matter of reopening the claim of service connection posttraumatic stress disorder has been raised by the Veteran and his representative in a September 2015 application, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran manifested acute symptoms of urinary dysfunction and possible prostatitis during service, which are not shown to be related to the Veteran's current genitourinary symptoms.  
	
2.  The Veteran did not continuously manifest symptoms of a chronic genitourinary disability in the years immediately after service.  

3.  Adenocarcinoma of the prostate was first manifested by elevated PSA levels in 2009.  

4.  A chronic genitourinary disability is not shown to have been caused by any in-service event, including exposure to contaminated water at Camp Lejeune, North Carolina.


CONCLUSION OF LAW

A chronic genitourinary disability was neither incurred in nor aggravated by service, nor may adenocarcinoma of the prostate be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duty to notify was satisfied by letters dated in November 2002, April 2007 and December 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured, or have been certified as being unavailable.  This includes medical records utilized by the Social Security Administration (SSA) in disability determinations.  The Veteran has also been afforded VA medical examinations in connection with the claim, most recently in June 2015.  38 C.F.R. § 3.159(c)(4) (2015). The Board finds that the opinions obtained are adequate. The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Although the Veteran's representative has challenged the adequacy of the 2012 VA examination in that the examiner who conducted the July 2012 VA examination relied on only two documents of medical history and did not consider the Veteran's reported history of having had prostate complaints since service, the Board notes that the examiner stated that the Veteran's claims folder and medical records had been reviewed.  In addition, the Veteran's representative has not disputed the most recent VA examination, only that a 2014 private urology report is of more probative value than the VA examinations.  Moreover, as will be described, the Board does not find the Veteran's history of continuous symptoms since service to be credible.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015).  


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
 
Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as cancer, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Service Connection for a Genitourinary Disability

The Veteran contends that service connection should be established for a chronic genitourinary disability, which he has claimed as a urinary tract or a prostate disorder.  It is pointed out that he was treated for urinary disability during service and was assessed with prostatitis while he was on active duty.  In testimony before the undersigned at the Board hearing in November 2005, the Veteran noted that he had been treated for urinary problems while on active duty and stated that he was treated again for urinary problems after service beginning in 1990.  The Board notes that in his hearing testimony, the Veteran specifically stated that, while he was treated by a private physician whose records are no longer available shortly after service in 1979, this treatment was for knee and ankle disability only.  Additionally, it is contended that the Veteran's genitourinary disability, including the prostate cancer that he has now been diagnosed with, is the result of chemical exposure he received while stationed at Camp Lejeune, North Carolina.  

Review of the Veteran's STRs shows that during service in 1974 and 1975 the Veteran was treated for complaints of urinary disorders.  In October 1975 it was noted that he had had a history of nocturia five to six times per night with difficulty sleeping.  He had no pain, but he had had a urinary tract infection in October 1974 and an episode of urethritis in February 1975.  Examination was grossly normal, but the prostate was 1+ enlarged and extremely tender.  The impression was questionable prostatism or prostatitis.  On examination for separation from service, examination of the genitourinary system and prostate was normal.  The Veteran's service records confirm that, while on active duty, he was stationed for a time at Camp Lejeune, North Carolina.  

Medical records utilized by SSA, dated from 1989 to 1998 show treatment for various disorders, including low back and knee pain associated with motor vehicle accidents, but no complaints or manifestations of a disability of the genitourinary system.  Similarly, vocational reports utilized by State agencies (Illinois and Tennessee) dated in 1992 and 1996 show complaints of only psychiatric and orthopedic disorders without mention of genitourinary symptoms.  On VA general medical examination dated in April 1991, examination of the genitourinary system, including the prostate, was negative.  


Additional post-service medical evidence includes VA outpatient treatment records dated in October 2002 and June 2003 when the Veteran was treated for complaints of urinary frequency.  In June 2003, the Veteran reported that he continued to complain of nocturia and frequency and was seen in the clinic in April 2002 and placed on the medication Hytrin.  The examiner reviewed the Veteran's history of complaints during service in 1974 and stated that it was possible that the Veteran had had recurrent prostatitis or chronic prostatitis, with the initial episode in 1974 being under-treated.  

An examination was conducted by VA in June 2004.  At that time the examiner was asked to render an opinion regarding whether the Veteran's chronic recurrent prostatitis or urinary condition had begun while in service.  The Veteran reported that 28 years earlier, while in service, he had "unriveting" symptoms of increased frequency of urination since that time.  He reported having had some intermittent burning, incomplete emptying, and occasional urge incontinence four to five times per month.  The assessment was that, while the Veteran had had complaints of chronic prostatitis, urinalysis and PSA testing showed no evidence of prostatitis.  The symptoms were, however, consistent with prostatitis.  The examiner opined that the Veteran's prostatitis was not caused by service in the military.  The examiner explained that there was nothing in the medical literature to connect the Veteran's current prostatitis with military service years earlier.  

Pursuant to the March 2006 remand by the Board, an examination was conducted by VA in January 2009.  At that time, it was reported that the Veteran had been treated twice for venereal urethritis in 1975, during service.  Also in service in 1977 he had undergone a circumcision because of recurrent foreskin infections.  His separation physical did not indicate any genitourinary problems.  He stated that he had had frequency of urination ever since service.  He stated that in more recent years, he had experienced urgency.  In addition, the Veteran stated that he had nocturia three times per night, incomplete emptying, and a slow stream.  The examiner reviewed the Veteran's medical records and found no treatment for lower urinary tract problems except that at one time the Veteran had been prescribed the medication Flomax.  A recent VA rectal examination had revealed a small prostate.  BUN and creatinine levels, estimated glomerular filtration rate, and urinalyses were unremarkable.  The impressions were venereal urethritis times two during military service, resolved; infection of the foreskin during active military service, post circumcision, resolved; and prostatism, accounting for current urinary tract symptomatology, unrelated to venereal urethritis or infected foreskin during active military service.  

The record contains a significant amount of literature regarding water contamination at Camp Lejeune, North Carolina by chemical solvents.  Of note are articles by the National Academy of Sciences that assess the potential health effects of contaminated water supply.  The reports include the results of studies performed during 2003 and 2008 that were interpreted as showing that there was inadequate or insufficient evidence to determine whether an association existed between chronic exposure to the chemical trichloroethylene, with which the drinking water at Camp Lejeune was contaminated, and prostate cancer.  In a November 2011 memorandum, the VA director of Compensation and Pension indicated that the National Academy of Sciences' National Research Council (NRC) published a paper related to the contaminated water supplies at Camp Lejeune in 2009.  The NRC listed several diseases that could be associated with this exposure.  While bladder cancer was included among those, prostate cancer was not.  

An examination was conducted by VA in May 2010.  At that time it was reported that the Veteran continued to have diminution of urinary stream, nocturia four times per night, and frequency during the day.  His PSA levels had become elevated, being borderline in October 2008 and elevated in October 2009.  He had been seen in consultation at the VA urology clinic when a firm lump of the right sulcus near the apex was noted.  He was to undergo biopsy in several weeks.  The examiner noted that the report of contaminated water at Camp Lejeune had been reviewed and that there was no confirming evidence of a relationship of toxins noted in the water and benign prostatic hypertrophy noted.  The impression was that it was unlikely that contaminated water supply had contributed to the Veteran's benign prostatic hypertrophy and that there was a question regarding possible prostatic carcinoma.  

VA outpatient treatment records show that the Veteran was treated for urinary frequency in February 2009 and that he began having notable elevations in his PSA levels during 2009.  In May 2010, he diagnosed by biopsy with prostate adenocarcinoma.  

An examination was conducted by VA in July 2012 for an opinion regarding whether the Veteran's current genitourinary diagnoses were manifestations of, or medically related to, obstructive voiding problems and possible prostatism and/or prostatitis clinically noted in service.  After review of the claims folder, the examiner stated that the Veteran's claimed condition was less likely than not incurred in or caused by in-service injury, events or illness.  The rationale given was that, although there were in-service medical notes of obstructive voiding symptoms that were possibly related to prostatism and/or prostatitis in 1975, the symptoms occurred in the context of recently sexually transmitted gonococcal urethritis, which was often associated with an infectious prostatitis.  The examiner noted that, in October 1975, the prostate was very tender on examination and that other organisms that were not detectable at that time, and not susceptible to the Veteran's prior penicillin treatment, were likely present and could account for the Veteran's prolonged symptomatology.  In more recent years, the Veteran's symptoms were predominately related to age related enlargement of the prostate and, most recently, adenocarcinoma of the prostate and its treatment.  The examiner concluded with the observation that there had been no known recurrent sexually transmitted disease or chronic prostatitis.  

In an October 2014 report, a private urologist stated that after complete review of the Veteran's STRs it appeared that the correct diagnosis at that time should have been of a classic overactive bladder and pelvic floor disorder.  It was stated that the use of the terms prostatitis and prostatism that were found in the STRs were "catch all terminology" used to describe the type of the symptoms that the Veteran had while in service.  He went on to state that it was clear that the Veteran had similar symptomatology while in the service to the current symptomatology and it was this examiner's belief that the symptomatology represented underlying overactive bladder or hypertonicity of the bladder.  The Veteran voiced his complaints several times, but stopped voicing his complaints when he stated that superiors in service discouraged him and ridiculed him from complaining about his bladder.  The examiner stated that, clearly the nexus of events goes back to October of 1975 when these complaints surfaced and that, over time, the symptoms have become increasingly more severe and more bothersome, so that in the 1990s he began to complain again.  Overactive bladder tended to be a chronic condition, but there could be periods of improvement alternating with periods of exacerbation.  During the period between discharge and the 1990s, the examiner stated that the Veteran was able to control his symptoms.  The examiner then indicated that the records of treatment of the Veteran by VA in 2003 were not indicative of chronic prostatitis that had started during service in 1974, as acute or chronic bacterial prostatitis was an unlikely cause of the Veteran's symptomatology.  The urinalysis was negative on several occasions and the examiner recommended that the condition be reclassified as that of overactive bladder.  The examiner then noted the 2004 VA examination complaints that the Veteran had "unriveting" urinary complaints since service, but again that this should not be diagnosed as prostatitis, but more accurately described as overactive bladder/hypertonicity of the bladder.  This had been unabated since service and it was as likely as not that, the pelvic floor dysfunction in itself may be a consequence of having an overactive bladder in service for which he was trying to suppress the bladder urge while on long marches.  Regarding prostate cancer, the examiner opined that it is as likely as not that exposure to carcinogens at Camp Lejeune, North Carolina, may have contributed to the development of prostate cancer as well as the subjective chronic genitourinary symptoms since active duty and continuing onward to the present time.  

An examination was conducted by VA in June 2015.  At that time, the diagnosis was chronic urinary disorder.  The examiner reviewed the Veteran's entire claims folder, including the October 2014 report from the private physician.  The examiner noted that the STRs showed treatment for a urinary tract infection in October 1974, with a negative urinalysis in November 1974; a gonococcal urethritis in February 1975; polyuria with possible occasional nocturia in October 1975 with complaints of nocturia since 1974.  An examination showing an enlarged, extremely tender prostate in October 1975 when prostatitis was considered, but that the Veteran did not follow-through with his referral to urology and an April 1976 urology clinic evaluation for a circumcision when there was no mention of urinary issues.  Additional claims folder review showed a negative urinalysis in May 1991, and treatment for various disorders from 1991 to 2000 with no mention of a urinary condition.  While trace blood was noted on urinalysis in 2001, the examiner noted sleep studies performed for sleep apnea in 2004 and 2007, which included extensive details of sleeping habits and events with no mention of nighttime urinary issues.  There were complaints of urgency and frequency in October 2007 and a diagnosis of prostate cancer in 2010.  The examiner remarked that, the Veteran did show some urinary complaints in service in the 70's, but at an April 1976 urology visit, there is no mention of urinary issues.  Subsequently, as outlined by the examiner, after discharge there was no mention of, or a claim for, urinary issues for at least two decades, despite many admissions for treatment for other disabilities.  Therefore the examiner found that there was a lack of chronicity for this condition, as established by lack of documentation.  There was objective evidence in the past few years of urinary issues, but there was no consensus on the etiology or diagnosis.  There was insufficient evidence that the current complaints had the same etiology as the complaints in service.  Due to this lack of objective evidence, it was opined that it is less likely as not that the current complaints of urinary issues (chronic genitourinary disorder) were related to the issues in service.  The examiner went on to state that this was also the reason that there was no concurrence with the opinion of the private urologist rendered in October 2014, which stated that "these problems have continued unabated since the service."  Regarding the diagnosis of pelvic floor dysfunction, but the examiner stated that there was insufficient evidence of this in service.  

An additional examination was conducted by VA in June 2015 to evaluate the Veteran's prostate cancer.  At that time, the diagnosis was prostate carcinoma that had been diagnosed in May 2010.  The Veteran had undergone eight weeks of radiation therapy that ended in December 2010 and that his disease was currently in remission.  The examiner reviewed the medical records, including the October 2014 opinion of the private urologist, noting that opinion stated "The carcinogens apparently concentrate in the urinary tract and it is as likely as not that exposure to carcinogens at Camp Lejeune may have contributed to his developing prostate cancer."  The VA examiner stated that there was, however, insufficient evidence to make any link whatsoever between possible chemical exposure and prostate carcinoma at this time.  The examiner noted a statement by the American Cancer Society that "Exposure to radiation or cancer-causing chemicals can cause DNA mutations in many organs, but these factors have not been proven to be important causes of mutations in prostate cells."  On the basis of insufficient evidence in the medical literature, such as that cited above, the examiner stated that it was less likely as not that any possible exposure to chemicals at Camp Lejeune was related to the prostate cancer.  Finally, it was noted that the Veteran did have multiple other risk factors for this condition, including age, race, and obesity, although there was no family history of malignancy according to the history noted by the radiation oncologist in July 2010.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.

While the Board may not ignore a medical opinion, it is certainly free to discount the relevance of a physician's statement, as it has done in this case.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  The Board finds that the opinions of the three VA examiners are more persuasive than that of the private urologist who rendered the opinion in October 2014.  While it is true that the Veteran had episodes of a genitourinary disability in service in the form of urinary difficulties and probable prostatitis, these are not shown to be related to the later development of a chronic urinary disorder, however diagnosed, or carcinoma of the prostate many years later.  The October 2014 opinion is based upon the Veteran's history of "unriveting urinary complaints since service," while the record shows that these symptoms did not continuously manifest until many years after his discharge from active duty.  The Veteran himself testified at the hearing before the undersigned that his symptoms had not begun until approximately 1990.  Medical records of treatment utilized by SSA, which date from 1989, do not demonstrate a complaint or manifestation of a urinary disability, which is not actually shown until VA treatment records in approximately 2002.  In other words, these records are conspicuously silent for any mention of urinary symptoms or prostatitis.  The Board finds that if the appellant had, in fact, been suffering from urinary symptoms since service, he would have mentioned it at some time prior to 2002, while he was seeking treatment for other disabilities.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder (citing Fed. R. Evid. 803 (7))).  As such, the Board finds that the statements made by the Veteran do the effect that he had urinary symptoms continuously since service are not credible and, thus, the basis for the October 2014 opinion is undermined.  

The Board finds that the Veteran had episodes of a genitourinary disability in service in the form of urinary difficulties and probable prostatitis that are not shown to be related to the development of prostatitis or carcinoma of the prostate many years later.  The medical opinions that have been obtained by VA regarding the possibility of a direct link are negative as to a relationship between the current disability and the symptoms demonstrated during service.  The opinions are basically to the effect that the Veteran had infectious prostatitis in service as a result of gonococcal urethritis, which resolved after treatment.  As the Board finds that the three medical opinions that find that there is no medical nexus between service and the chronic urinary symptoms now demonstrated are most persuasive, the evidence as a whole does not show that the in-service symptoms are related to the current disability.  

In addition, there is no basis to find that the Veteran's current symptoms of prostate cancer are related to exposure to contaminated water to which he was exposed while he was stationed at Camp Lejeune, North Carolina.  The medical literature of record does not establish that there is a relationship, but indicates that there is insufficient evidence for such a determination to be made.  The medical opinions obtained in May 2010 and June 2015 are also negative regarding a relationship between prostatitis and contaminated water.  While the private urologist stated in his October 2014 opinion that there may be a relationship, the Board finds such an opinion to be speculative at best, of little evidentiary value, and amounts to what in essence is "nonevidence" of an etiological relationship to a service-connected disability.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  In Obert v. Brown, 5 Vet. App. 30 (1993), the Court held that a medical opinion expressed in terms of "may," also implies "may or may not" and is too speculative to establish a plausible claim.  As such, it does not provide a basis upon which service connection for prostate cancer may be established.  Moreover, the memorandum that cites the NSA report indicates that prostate cancer is not a disability that has, as yet, been related to the chemicals to which the Veteran was exposed while stationed at Camp Lejeune, North Carolina.  As the evidence does not provide a basis for the establishment of service connection, the claim must be denied.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a chronic genitourinary disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

						(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a chronic genitourinary disability (claimed as a urinary tract or prostate disorder) is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


